DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for lack of prosecution.
On August 17, 2010 Plaintiff filed a Complaint. After Defendant timely filed its Answer, the court held an initial case management hearing November 3, 2010. During that proceeding Plaintiff agreed to provide Defendant with certain additional documentation to substantiate the dependents he claimed on his 2008 Oregon income tax return. Proof by Plaintiff of his entitlement to those claimed dependents (relationship, sufficient support) impacts Plaintiff's filing status (which Defendant changed from head of household to single).
Defendant filed a written status report with the court February 4, 2011, indicating that Plaintiff did not submit any additional information to Defendant.
Plaintiff's deadline has passed, and neither Defendant nor the court has received any communication from Plaintiff. As a consequence, the court finds this matter should be dismissed for lack of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of February 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon February 16, 2011. The Court filed and entered this documenton February 16, 2011. *Page 1